DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 09/22/2021. 
Claim(s) 1, 3, 5-8 and 10-20 are currently pending. 
Claim(s) 16 and 18-20 have been withdrawn.
Claim(s) 1, 3, 5, 10 and 18-20 have been amended. 
Claim(s) 2, 4 and 9 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 09/22/2021, with respect to the rejection of claim(s) 1, 3, 5-8, 10-15 and 17 have been fully considered and are persuasive.  The rejection of claim(s) 1, 3, 5-8, 10-15 and 17 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to a wire transition slot having a non-rectangular shape non-elected without traverse.  Accordingly, claim 16 has been cancelled.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



Allowable Subject Matter
Claims 1, 3, 5-8, 10-15 and 17-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 18
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “wire insert slot sized for receiving wires and a wire transition slot connected to the wire insert slot and the wire capture slot, wherein the wire transition slot extends perpendicular to the wire insert slot and the wire capture slot and is sized for the wires to move from the wire insert slot through the wire transition slot to the wire capture slot” in the context of other limitations recited in the claims.
	Teng does not teach the claimed wire receiver.  Tseng further does not teach the hollow chamber being sized for receiving wires that move through a wire transition slot.  In Tseng, the wires are inserted directly into the receiving holes.  Tseng teaches a catch [Fig. 5A].  However, the catch in Tseng does not extend across a wire capture slot and divide the wire capture slot into at least two portions as required in the claims.
One of ordinary skill would not have found obvious to modify the frame element of Tseng to comprise the claimed wire insert slot, wire capture slot, wire transition slot and catch, as in the instant claims, as such would require the substantial reconstruction and redesign of the elements shown in Tseng as well as a change in the basic principle under which the Tseng construction was designed to operate.
Regarding claims 3, 5-8, 10-15, 17 and 19-20
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721